PER CURIAM.
In support of its motion for summary judgment in the amount of $15,004.08 for professional services rendered pursuant to a contract, the plaintiff filed a sworn affidavit of its corporate officer.' No doubt is created as to the truthfulness of that affidavit by any opposing affidavits, business records, or deposition testimony. The defendant’s conclusory pleadings of affirmative defenses are not supported by a factual showing. On this record we must affirm the trial judge’s conclusions that there are no genuine issues of material fact, Moore v. Morris, 475 So.2d 666 (Fla.1985), and that the affirmative defenses are legally insufficient. Tippett v. Frank, 238 So.2d 671 (Fla. 3d DCA 1970).
Affirmed.
NESBITT and FERGUSON, JJ., concur.